STERNBERG, Judge,
dissenting:
I respectfully dissent.
For one to be convicted of the crime of felonious escape the statute requires proof that he was “in custody or confinement and held for or charged with but not convicted of a felony” and knowingly escaped. In my view Officer Cooper’s testimony established a prima facie case of all necessary elements of the crime. Cf. People v. Rivera, 37 Colo.App. 4, 542 P.2d 90 (1975). There was no evidence to rebut this testimony.
Consequently, I would affirm the conviction.